Name: Commission Delegated Regulation (EU) 2017/286 of 17 February 2017 amending Delegated Regulation (EU) 2016/1613 as regards livestock farmers in earthquake-stricken regions of Italy
 Type: Delegated Regulation
 Subject Matter: deterioration of the environment;  regions of EU Member States;  economic policy;  agricultural policy;  agricultural activity;  cooperation policy;  Europe
 Date Published: nan

 18.2.2017 EN Official Journal of the European Union L 42/7 COMMISSION DELEGATED REGULATION (EU) 2017/286 of 17 February 2017 amending Delegated Regulation (EU) 2016/1613 as regards livestock farmers in earthquake-stricken regions of Italy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 219(1) in conjunction with Article 228 thereof, Whereas: (1) Commission Delegated Regulation (EU) 2016/1613 (2) was adopted to address market disturbance in the milk sector due to worldwide supply-demand imbalance, and in other livestock sectors, in particular the pigmeat, beef and veal, and sheepmeat and goatmeat sectors, which were equally experiencing market difficulties. (2) The earthquake that struck central Italy on 24 August 2016 caused a high level of human and material damage resulting in an exceptionally severe market disturbance in the earthquake-stricken regions which are predominantly mountainous areas suffering from structural handicaps in which livestock farming has a significant economic and social importance. As the region continues to be hit by aftershocks and new earthquakes, recourse to financial aid provided for by Delegated Regulation (EU) 2016/1613 has become even more crucial for Italy. (3) As the amount allocated to Italy under Delegated Regulation (EU) 2016/1613 will only compensate for a limited amount of the actual loss suffered by livestock farmers in earthquake-stricken regions, it is appropriate to provide for Italy to grant additional support to those farmers by further topping-up its Union aid. (4) Delegated Regulation (EU) 2016/1613 set a deadline of 30 September 2017 for the corresponding expenditure to be made in order for those payments to be eligible for Union aid, without knowing at that time that the particular situation in Italy's earthquake-stricken regions would continue to deteriorate. It is therefore appropriate to postpone that deadline for the relevant expenditure to be made to a later date. (5) It is equally appropriate to postpone the deadline for Italy to notify the total amounts paid per measure, the number and type of beneficiaries, and the assessment of the effectiveness of the measure. (6) In order to ensure that livestock farmers in Italy's earthquake-stricken regions receive the aid as soon as possible, provision should be made for Italy to apply the rules laid down in Delegated Regulation (EU) 2016/1613, as amended by this Regulation, without delay. Therefore, this Regulation should enter into force on the day following that of its publication, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2016/1613 is amended as follows: (1) In Article 1(1), the following subparagraph is added: However, as regards the earthquake-stricken regions in Italy, expenditure in relation to the payments under this Regulation for livestock farmers shall only be eligible for Union aid if those payments have been made by 30 September 2018 at the latest. (2) In Article 2, the following subparagraphs are added: In addition to the support referred to in the first subparagraph, with regard to Italy, further support for livestock farmers in earthquake-stricken regions may be granted up to a maximum of 100 % of the amount as set out in the Annex. Additional support for livestock farmers in earthquake-stricken regions in Italy shall be paid by 30 September 2018 at the latest. (3) In Article 3(b), the following subparagraph is added: However, with regard to support for livestock farmers in earthquake-stricken regions, Italy shall notify the Commission no later than 15 October 2018 of the total amounts paid per measure, the number and type of beneficiaries and the assessment of the effectiveness of the measure. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) 2016/1613 of 8 September 2016 providing for exceptional adjustment aid to milk producers and farmers in other livestock sectors (OJ L 242, 9.9.2016, p. 10).